Fourth Court of Appeals
                                San Antonio, Texas
                                      August 1, 2019

                                   No. 04-19-00209-CV

SCOTT BURRIS, Ashley Burris, Wayne Burris, Lee Burris, Kenneth David, Cece Davis, Amy
Wilson, Mike Wilson, Daryl Green, Cathy Green, Jeffery Griggs, Cliff Jackson, Mamie Jackson,
 William Merrill, Tonya Spells, Quinton Perry, Angie Perry, Kenneth Shields, Tamara Shields,
                      Cathy Hight, Clinton Siples, and Michelle Siples,
                                         Appellants

                                             v.

SCHERTZ BANCSHARES CORPORATION, Individually and d/b/a Schertz Bank & Trust,
     Schertz Bank & Trust, and Mustang Valley Estates Homeowners Association,
                                    Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 12-1512-CV
                          Honorable William Old, Judge Presiding


                                      ORDER
       The Appellees’ Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees’ brief is due on or before August 29, 2019.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court